Matter of Brannon v New York City Off. of Admin. Hearings & Trials (2015 NY Slip Op 01573)





Matter of Brannon v New York City Off. of Admin. Hearings & Trials


2015 NY Slip Op 01573


Decided on February 24, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2015

Tom, J.P., Renwick, Andrias, Richter, Gische, JJ.


14309 102203/12

[*1] In re Ralph Brannon, Petitioner,
vNew York City Office of Administrative Hearings and Trials, et al., Respondents.


Mayne Miller, New York, for petitioner.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth S. Natrella of counsel), for respondents.

Determination of respondent New York City Department of Housing Preservation and Development (HPD), dated November 17, 2011, adopting the report and recommendation of an administrative law judge, which, after a hearing, found petitioner guilty of misconduct and terminated his employment, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Eileen A. Rakower, J.], entered September 24, 2012), dismissed, without costs.
Substantial evidence supports the determination that petitioner engaged in misconduct by representing a tenant in litigation against the New York City Housing Authority while petitioner was employed as an attorney for respondent, by using respondent's resources in the course of that representation, and by refusing to comply with directives to appear for investigatory interviews (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 179-182 [1978]). Although petitioner is correct that a violation of New York City Charter § 2604(b)(7) was not established given the absence of any evidence that he received any compensation for representing the tenant (see NY City Charter § 2601[4]), there was substantial evidence that petitioner violated other laws and orders in connection with that representation, including New York City Charter § 2604(b)(2) and HPD Commissioner Order 2009-1(4)(a).
The penalty imposed does not shock our sense of fairness (see Matter of Kelly v Safir, 96 NY2d 32, 38 [2001]), given, among other things, petitioner's refusal to appear for duly scheduled investigatory interviews even after receiving use immunity (see Matter of Waugh v New York City Fire Dept., 34 AD3d 401 [1st Dept 2006], lv denied 9 NY3d 802 [2007]), and his prior 30-[*2]day suspension for misconduct (see Brannon v Mills, 89 AD3d 536, 537 [1st Dept 2011]).
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 24, 2015
CLERK